Citation Nr: 0029178	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-23 850	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dental disability for 
the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to February 
1969.  

This issue comes to the Board on appeal from a March 1997 
rating action by the RO in New Orleans, Louisiana.  In 
addition to the hearing before the undersigned in November 
1999, the appellant had a hearing in May 2000 with another 
Veterans Law Judge, C. P. Russell, on issues other than the 
dental issue being considered herein.  Those issues will be 
addressed by that Veterans Law Judge in a separate decision.  
See generally 38 C.F.R. § 20.707 (1999).  

Effective January 18, 1994, 38 C.F.R. § 4.149, now § 3.381, 
was amended to read that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.160, 17.161.  The amended 
version, effective January 18, 1994, applies in the instant 
case, since the appellant's initial claim for service 
connection for a dental disability was not filed until 1997.  

Additionally, the Board notes that the regulations pertaining 
to service connection and rating of dental disorders were 
again revised in 1999.  However, these changes were not 
substantive in the context of this claim and therefore 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

Finally, it is noted that the requirement for providing a 
veteran with a written explanation of dental treatment 
eligibility at time of service discharge under 38 U.S.C.A. § 
1712 is not applicable in the instant case, since that law 
was not in effect at the time of appellant's service 
discharge in 1969, and did not became effective until 1981.  


FINDING OF FACT

The appellant does not meet any of the legal criteria 
necessary to qualify for VA outpatient dental treatment.  


CONCLUSION OF LAW

The claim for entitlement to VA outpatient dental treatment 
is denied for failure to state a claim upon which relief can 
be granted.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. §§ 
3.381(a), 17.161 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has asserted that she should be eligible for VA 
outpatient dental treatment due to the fact that she had 
several teeth extracted during service and that over time 
this has had an adverse effect on her gums and remaining 
teeth.  The veteran does not assert nor is it shown that 
these extractions, which were performed in October-November 
1966, were necessitated by any dental trauma.  Service dental 
records show that she was seen with a toothache shortly after 
service entrance and thereafter several teeth were extracted 
during October and November 1966.  The extracted teeth were 
replaced by appliance in November 1967.  Following her 
separation from service in 1969, she did not timely apply for 
treatment for any noncompensable dental condition.  

The evidentiary record also shows the following:  The 
appellant does not have a service-connected compensable 
dental condition.  She does not have any dental condition due 
to a combat wound or other in-service dental trauma.  She was 
not a prisoner-of-war.  She does not have a dental condition 
aggravating a service-connected disability, as she has no 
service connected disabilities.  A total disability 
compensation rating is not in effect.  She is not 
participating in a VA rehabilitation program.  She is not 
shown to have a dental condition clinically determined to be 
complicating a medical condition currently under treatment by 
the VA.  Outpatient emergency dental care is also not shown 
to have been initiated.  

At a travel board hearing before the undersigned in November 
1999, the veteran reiterated her contention that she should 
be entitled to VA outpatient dental treatment, because over 
the years her missing teeth have resulted in additional 
damage to her gums and remaining teeth.  She also stated that 
she had been told this by a treating dentist and also 
referenced some general dentistry principles in this regard.  

Criteria

Under 38 C.F.R. § 17.161 (1999), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (1999).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(1999) (effective June 8, 1999).  This regulation is 
essentially the same as 38 C.F.R. § 4.149 (1998), which was 
effective prior to June 8, 1999).  

Missing teeth that cannot be replaced by suitable prosthesis 
and due to loss of substance of body of maxilla or mandible 
without loss of continuity can be service connected at a 
compensable level.  When the missing teeth can be replaced by 
suitable prosthesis, a noncompensable rating is assigned.  
Ratings under this section apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the aveolar process as a result of periodontal disease 
since such loss is not considered disabling.  38 C.F.R. 
§ 4.150 (1999), Diagnostic Code 9913 and Note (1999).

Class II includes those veterans having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981 in 
certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  38 C.F.R. § 
17.161(b)(2) (1999).  

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (1999).  

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  38 C.F.R. § 
17.161(d) (1999).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e) (1999).  

Under Class III, those having a dental condition 
professionally determined to be aggravating a disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (1999).  

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h) (1999).  

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. 
§ 17.47(g) (1999).  38 C.F.R. § 17.161(i) (1999).  

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j) (1999).  

Analysis

As noted above, to receive VA outpatient dental treatment, a 
veteran must qualify under one of the categories contained in 
38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  

The appellant does not meet the Class I requirements, as she 
does not have a service-connected compensable dental 
disability or condition that would entitle her to VA 
outpatient dental treatment.  Specifically, eligibility for 
Class I VA outpatient treatment is neither contended by the 
veteran nor shown in the record.  While the veteran 
references missing teeth as her principal complaint, there is 
no claim or showing that the teeth extracted could not be 
replaced by suitable prosthesis.  In fact, the record shows 
that such prosthesis was furnished to the veteran during 
service.  Here, there is no basis for compensation for the 
veteran's missing teeth, since the regulations clearly 
provide that replaceable missing teeth are not disabling 
conditions for dental purposes.  See 38 C.F.R. §§ 3.381, 
4.150.  No dental condition other than replaceable missing 
teeth is shown to have resulted from service.  As the 
veteran's replaceable missing teeth are not disabling 
conditions for which service connection may be granted for 
compensation purposes, the veteran's claim with respect to 
Class I eligibility lacks legal merit.  

Veterans are also eligible for one-time correction of 
noncompensable service-connected dental conditions, if 
application for treatment is filed within one year of 
discharge from service.  It is noteworthy that the veteran 
first applied for dental treatment in 1997, many years after 
her discharge from service in 1969 and thus is not eligible 
for this one-time treatment.  
Additionally, for Class II(a) eligibility purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service, including tooth 
extractions, such as in this case.  See VA O.G.C. Prec. Op. 
No. 5-97 (Jan. 22, 1997).  Thus, Class II(a) eligibility 
based on the service extractions clearly is not warranted.  

There is no legal merit to the appellant's general argument 
that because she had teeth extracted during service, she is 
currently entitled to VA outpatient dental treatment.  The 
veteran's statements and testimony with respect to her 
situation, even if accepted as true, are not sufficient to 
include her in any of the categories for which VA outpatient 
treatment may be authorized.  Thus, she has offered no cogent 
argument as to the legal basis on which such benefits could 
be granted.  

There is no argument or supporting evidence to show that the 
veteran would qualify for VA outpatient dental treatment 
under any of the categories listed above nor has such been 
alleged.  The veteran's only specific argument in this regard 
is that her dental condition is associated with and 
aggravated by her treatment for fibromyalgia, depression and 
temporal mandibular joint syndrome, which she claims are 
service connected disabilities.  However, the record shows 
that the veteran has not been service connected for any of 
these disabilities.  In fact, her claims of service 
connection in this regard are expressly addressed and denied 
in the companion decision in this case.  It is also not shown 
by any competent medical evidence that the veteran's dental 
condition is interfering with ongoing VA treatment for these 
nonservice-connected disabilities.  

In short, the appellant does not meet any of the requisites 
for VA dental outpatient treatment eligibility set forth in 
the aforementioned regulations since (1) she does not have a 
compensable dental disability, (2) she has not applied for 
treatment for a noncompensable dental disability within one 
year after service, (3) she does not have a compensable 
dental injury or service dental trauma, (4) she was not a 
former prisoner-of-war, (5) she does not have a dental 
condition aggravating a service-connected disability, (6) a 
total disability compensation rating is not in effect, (7) 
she is not participating in a VA rehabilitation program, (8) 
she does not have a dental condition clinically determined to 
be complicating a medical condition currently under 
treatment, and (9) outpatient emergency dental care has not 
been initiated; nor has it been otherwise alleged.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis.  The appellant in this case has failed to 
allege facts that meet the criteria set forth in the law or 
regulations and, accordingly, her claim must be denied on the 
basis that it lacks legal merit or entitlement under the law.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; and Sabonis.  


ORDER

The claim of service connection for dental disability for the 
purpose of obtaining VA outpatient dental treatment is 
denied.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

